Citation Nr: 0313685	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  94-47 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial disability rating greater than 
20 percent for status post discectomy at L4-L5 and 
decompression of L4-L5 and L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from May 1989 to 
November 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In that decision, the RO granted 
service connection for status post discectomy at L4-L5 and 
decompression of L4-L5 and L5-S1 and awarded a 20 percent 
evaluation for this disability, effective from November 1993.  

Following notification of the July 1994 decision, the veteran 
perfected a timely appeal with respect to the assignment of 
the 20 percent disability rating for his service-connected 
status post discectomy at L4-L5 and decompression of L4-L5 
and L5-S1.  Thereafter, in May 2002, the Board determined 
that additional development on this initial increased rating 
issue was necessary.  As such, the Board undertook 
evidentiary development with regard to this claim.  After 
completion of the additional development, the Board provided 
the veteran and his representative notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving notice and allowing the veteran and his 
representative opportunity to respond, the case is now ready 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's service-connected status post discectomy at 
L4-L5 and decompression of L4-L5 and L5-S1 is manifested by 
complaints of chronic low back pain radiating down both legs, 
muscle spasm, sciatica, as well as numbness in his left big 
toe, with objective evaluation findings of stable mild 
degenerative narrowing at L4-L5, central eccentric left L4-L5 
disc herniation with a large one-by-two centimeter left 
lateral recess disc fragment indenting the thecal sac, 
tenderness in the left lumbosacral area to digital pressure, 
forward flexion to 30 degrees, backward extension to 
5 degrees, sideward bending to 6 degrees bilaterally, a 
little decreased sensation to touch on the dorsum of the left 
big toe, a depressed left Achilles reflex (as compared to the 
right which is 2+), straight leg raising which was positive 
at 30 degrees on the left and at 50 degrees on the right with 
some pain on the left, and persistent symptoms compatible 
with sciatic neuropathy, characteristic pain, demonstrable 
muscle spasm, and an absent ankle jerk on the right (which is 
illustrated by the S1 pathology, positive straight leg 
raising on the left, and positive cross straight leg 
raising).  


CONCLUSION OF LAW

The criteria for an initial rating of 60 percent for the 
service-connected status post discectomy at L4-L5 and 
decompression of L4-L5 and L5-S1, and no more, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321(b)(1) (2002); and 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective prior to, and since, September 23, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The discussions in the August 1994 
statement of the case, the December 1996 and April 1998 
supplemental statement of the case, a May 2001 letter, the 
March 2002 supplemental statement of the case, and a February 
2003 letter informed the veteran and his representative of 
the VCAA, the criteria used to adjudicate his initial 
increased rating claim, the type of evidence needed to 
substantiate this issue, as well as the specific type of 
information necessary from him.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Also, during the current appeal, the veteran underwent 
multiple pertinent VA examinations.  As such, the Board finds 
that VA has met the requirements of the VCAA and its 
implementing regulations and will proceed to address the 
veteran's initial increased rating claim based upon a 
complete and thorough review of the pertinent evidence 
associated with his claims folder.  

Factual Background

In a November 1987 statement, a private physician explained 
that he had treated the veteran for complaints of low back 
pain after doing some heavy weight lifting.  The veteran had 
also informed the doctor that his low back pain radiated down 
to his right buttock and to the anterior aspect of his right 
leg.  Following a physical examination, the physician 
concluded that the veteran's low back strain had resolved, 
that there were no abnormal findings on evaluation, and no 
evidence that the veteran had a herniated disc.  The doctor 
expressed his opinion that, as the veteran at that time was 
tolerating vigorous activity well (including wrestling), 
"[i]t appears to me that he would be able to tolerate 
rigorous military training without difficulty."  

According to the service medical records, the veteran first 
sought treatment for low back pain in May and August 1989.  
Subsequently, between November 1990 and April 1993, he sought 
treatment on an almost monthly basis for complaints of 
recurrent low back pain with radiating symptoms to his lower 
extremities.  Low back spasm was found on examinations.  
Pertinent diagnoses rendered during this period included 
spondylolysis at L5-S1 and lumbar spinal stenosis.  

In particular, an electromyography (EMG) completed in August 
1991 of the veteran's left vastus lateralis, anterior 
tibialis, posterior tibialis, medial head of the 
gastrocnemius, and lumbar paraspinals was normal.  Magnetic 
resonance imaging completed in August 1992 showed narrowing 
of the L4-L5 disc with midline encroachment.  In October 
1992, the veteran underwent a lumbar myelogram with 
computerized tomographic scan, which reflected a combination 
of congenital stenosis (with relatively short pedicles) and 
acquired stenosis (with broad-based posterior disc bulge and 
thickened ligamentum flavum) at the L4-L5 level, asymmetrtic 
lateralization of this disc bulge to the left with evidence 
of neuroforaminal impingement, no evidence of effacement or 
impingement at the L3-L4 and L5-S1 levels, and no evidence of 
pars defects or facet disease.  

In November 1992, the veteran underwent a left L4-L5 
diskectomy as well as a decompression of the lumbar spine at 
L4-L5 and L5-S1 using internal decompression technique 
without complete laminectomy.  A July 1993 lumbosacral spine 
computerized tomographic myelogram showed a broad-based disc 
bulge at L4-L5 without significant neural impingement as well 
as status post bilateral hemilaminotomy at L5.  

According to a September 1993 Medical Board Report, the 
veteran was diagnosed with chronic low back and leg pain 
which was possibly secondary to a bulging L4-L5 disc.  The 
report also indicated that this disability did not exist 
prior to the veteran's service.  A Physical Evaluation Board 
Report dated approximately two weeks later in September 1993 
included a diagnosis of chronic low back pain and leg pain as 
well as status post left L4-L5 herniated diskectomy and L4-S1 
decompression as well as the medical conclusion that this 
disability was incurred in the veteran's line of duty.  

In November 1993, the veteran was discharged from active 
military duty.  In January 1994, he underwent a VA general 
medical examination at which time he reported that he worked 
as an occupational therapy technician at a nursing home, did 
not lift anything by himself, and continued to experience 
back pain.  A physical examination demonstrated, in pertinent 
part, normal carriage, posture, and gait; a 4-inch scar in 
the lumbar area; negative straight leg raising to 30 degrees 
(with complaints of pain on further raising); no scoliosis; 
flexion to 90 degrees; extension to 2 degrees; lateral 
bending to 35 degrees on each side; no muscle spasm in the 
lumbar muscles; no pinprick; and no loss to light touch.  The 
examiner diagnosed, in relevant part, status post discectomy 
at L4-L5 and decompression of the lumbar spine at L4-L5 and 
L5-S1 using internal decompression without a complete 
laminectomy.  

In a July 1994 rating decision, the RO considered this 
service, and post-service, medical evidence.  Based on the 
relevant findings, the RO granted service connection for 
status post discectomy at L4-L5 and decompression of L4-L5 
and L5-S1 and awarded a 20 percent rating for this 
disability, effective from November 1993.  

According to the pertinent evidence received during the 
current appeal, in June 1994, the veteran sought VA medical 
care for complaints of low back and leg pain.  At that time, 
he reported that this pain, as well as his muscle spasm, had 
increased.  Disc syndrome was assessed.  VA X-rays taken of 
the veteran's lumbosacral spine in February 1995 showed 
normal spacing between the vertebral bodies, normal 
alignment, no developmental defects, and no disease in the 
facet joints.  The radiologist concluded that the study of 
the veteran's lumbosacral spine was negative.  A VA medical 
report dated in March 1996 indicates that the veteran had 
sought treatment for continued complaints of low back pain.  

In August 1996, the veteran underwent a VA general medical 
examination, at which time he reported experiencing some back 
pain which occasionally exacerbates such that the episode 
lasts up to a week and which radiates down his right leg.  He 
denied having any numbness in his left leg.  A physical 
examination demonstrated, in relevant part, a normal 
carriage, posture, and gait; no scoliosis; forward flexion to 
85 degrees; backward extension to 15 degrees; lateral bending 
to 35 degrees on each side; a 4-inch well-healed and 
nontender lumbar scar; negative straight leg raising on each 
side.  The examiner diagnosed status post discectomy at L4-L5 
with improvement of the radiation and with continued back 
pain.  In an addendum, the examiner stated that x-rays taken 
of the veteran's lumbosacral spine were negative.  

Thereafter, in January 1998, the veteran underwent a VA spine 
examination.  At that time, he reported experiencing low back 
pain radiating down his legs as well as muscle spasm.  He 
described his pain as intermittent (and sharp) as well as 
chronic in nature (and dull and achy).  The veteran also 
informed the examiner that he was employed as an occupational 
therapist assistant in a local nursing home and that he may 
have missed work two or three times due to his back pain.  
Factors that increase his symptoms include bad body 
mechanics, prolonged sitting, standing, walking or lifting.  
Factors that decrease this symptomatology are lying down and 
medication (on an as needed basis).  

A physical examination of the veteran's back demonstrated 
full and active range of motion with normal curvature of the 
spine (including zero to 100 degrees of flexion, fingertips 
coming to 12 centimeters from the floor, extension from zero 
to 20 degrees without discomfort, lateral bending from zero 
to 35 degrees bilaterally without pain or discomfort, 
rotation from zero to 20 degrees bilaterally), no spinal or 
costovertbral angel (CVA) tenderness, straight leg raising 
which was zero to 90 degrees on the right and zero to 
100 degrees on the left with no pain or discomfort (including 
dorsiflexion of both feet), bilateral hamstring pain (which 
was the only pain that he experienced), a negative sitting 
extended knee bilaterally, and a well-healed 9-centimeter 
surgical incision over the lumbosacral spine.  A neurological 
evaluation reflected 2+ and symmetric deep tendon reflexes 
with plantars downgoing bilaterally, intact heel-to-shin 
coordination, a symmetric gait without a limp, normal 
heel-to-toe and heel-and-toe walk, and no atrophy, 
fasciculations, or tremor.  

A tentative diagnosis included a history of a diskectomy at 
L4-L5 and decompression of L4-L5 and L5-S1.  X-rays taken of 
the veteran's lumbosacral spine showed a history of a 
diskectomy at L4-L5 and decompression of L4-L5 and L5-S1.  In 
addition, the examiner noted the veteran's complaints of 
increased pain.  

In an addendum dated in the same month, the examiner 
diagnosed a history of a discectomy at L4-L5 and 
decompression of L4-L5 and L5-S1.  The examiner explained 
that the recent x-rays taken of the veteran's lumbosacral 
spine showed stable height and alignment of the lumbar 
vertebra and disk spaces, a slight degree of narrowing of 
L4-L5 which was stable, no degenerative osteophytes, and no 
evidence of dislocation or subluxation, and normal sacroiliac 
joints.  The examiner then provided an impression of mild 
degenerative narrowing at L4-L5 as well as lumbosacral spine 
that was otherwise unremarkable.  

Subsequently, in March 2001, the veteran underwent another VA 
spine examination.  At that time, he complained of a constant 
dull aching-type pain in his lower (more midline) lumbar 
spine that often radiates into his buttocks and lateral 
calves and, at times, his feet.  According to the veteran, 
prolonged sitting or standing, as well as attempting to lift 
heavy objects, exacerbates his low back pain.  He stated that 
he takes Ecotrin several times per year for flare-ups of his 
back pain.  He also noted that stretching exercises and lying 
flat on his back with his feet propped up on a sofa will help 
to relieve his back pain.  He also stated that he has not 
needed to use a wheelchair, cane, or crutches in the last 
year.  With regard to functional loss, the veteran explained 
that he is no longer able to snow ski, weight lift, physical 
training, or repetitive lifting and that he has lost one to 
two days from work in the past three years due to his low 
back.  

A physical examination demonstrated a well-healed surgical 
incision (which measured ten-and-a-half centimeters by two 
millimeters; which was pale, non-nodular, non-adherent, and 
non-tender without keloid formation or depression; and which 
the veteran described as asymptomatic) in the midline 
overlying the lumbar spine; no obvious bony abnormality; 
nontenderness to percussion; symmetrical paraspinal muscles 
without fasciculations; negative straight leg raising to 
90 degrees in a seated position; 5/5 motor strength 
bilaterally in the lower extremities; positive dorsalis pedis 
pulses, intact light touch, proprioception, and vibratory 
sense bilaterally; 2+ deep tendon patellar reflexes 
bilaterally; flexion to 77 degrees, fingertips to four inches 
from the floor, extension to 20 degrees, lateral flexion to 
22 degrees to the right and 36 degrees to the left, no 
significant scoliosis or kyphosis, and normal heel strike 
without a limp.  The examiner diagnosed degenerative disc 
disease of the lumbar spine as well as status post diskectomy 
and decompression with episodes of strain and spasm.  

In June 2001, the veteran sought treatment for complaints of 
left-sided low back pain radiating down through his buttocks 
and into his leg.  He denied any new numbness or weakness.  
The examiner assessed back pain/strain.  

VA outpatient clinical records show in May 2002, the veteran 
reported experiencing low back pain radiating to his left 
buttock.  He reported having episodes of low back pain 
approximately twice per year.  He denied any numbness.  A 
neurological evaluation demonstrated positive straight leg 
raising bilaterally, deep tendon reflexes which were 1+ and 
equal bilaterally, good circulation and sensation to all 
extremities, point tenderness two to three centimeters left 
of L3-L4, and mild spasm.  

In September 2002, the veteran underwent another VA 
examination, at which time he reported that he has chronic 
back pain radiating into the left hamstring area on his left 
side and then also into the left lateral leg in the left 
lateral shin area.  The veteran stated that his pain is 
present "over 50% of the days of the week."  With regard to 
flare-ups, the veteran described an occasional worsening of 
his symptoms with coughing and sneezing, prolonged sitting, 
and lifting.  Other symptoms include persistent numbness in 
the left big toe.  The veteran denied any weakness in his 
legs or the need to take medication and stated that he has 
used physical therapy and home exercises.  The veteran also 
reported that he continues to work, that he relies on 
co-workers to transfer patients, and that he has lost 
approximately five days of work in the last six months.  The 
veteran further noted that he has "given up" skiing, 
running, and weight lifting but is still able to bike and 
swim.  The examiner noted that the veteran has continued "to 
function at a high level."  

A physical examination demonstrated no atrophy of muscles, an 
eight-inch well-healed vertical scar in the lumbar area, 
tenderness in the left lumbosacral area to digital pressure , 
forward flexion to 30 degrees, backward extension to 
5 degrees, sideward bending to 6 degrees bilaterally, the 
ability to stand on heels and toes, no atrophy of the lower 
extremities, a little decreased sensation to touch on the 
dorsum of the left big toe, a depressed left Achilles reflex 
(as compared to the right which is 2+), symmetric (at 2+) 
knee jerks, no loss of muscle bulk, no fasciculations, and 
straight leg raising which was positive at 30 degrees on the 
left and at 50 degrees on the right with some pain on the 
left.  A neurological evaluation demonstrated persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain, demonstrable muscle spasm, and an absent ankle jerk on 
the right (which is illustrated by the S1 pathology, positive 
straight leg raising on the left, and positive cross straight 
leg raising).  

The examiner diagnosed left L4-L5 radicular syndrome with 
numbness of the left big toe, a bulging disc at L4-L5, status 
post diskectomy at L4-L5 and decompression at L4-L5 and 
L5-S1, and right testicular pain of neuropathic origin post 
laminectomy and explained that all of the veteran's back 
pathology found on examination is related to his 
service-connected lumbar spine disorder.  

Further, the examiner explained that the veteran's back 
exhibits weakened movement, is quite limited in terms of 
flexibility (including forward flexion of approximately 
30 degrees), and shows excessive fatigability but no 
incoordination.  During flare-ups, the veteran stated that he 
has people help him at work to transfer patients.  The 
examiner also noted that the veteran had a difficult time 
sitting during the interview.  

X-rays taken of the veteran's lumbosacral spine later in 
September 2002 showed stable mild degenerative narrowing at 
L4-L5.  The veteran's lumbosacral spine was otherwise normal.  
In addition, magnetic resonance imaging completed on the 
veteran's lumbar spine reflected central eccentric left L4-L5 
disc herniation with a large one-by-two centimeter left 
lateral recess disc fragment indenting the thecal sac.  

In an October 2002 addendum to the September 2002 VA 
examination, the examiner added the following disorder to his 
list of assessments:  central eccentric left L4-L5 disc 
herniation with a large one-by-two centimeter left lateral 
recessed disc fragment indenting the thecal sac.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

Before specifically addressing the question of the rating 
assigned to the veteran's service-connected low back 
disability, the Board acknowledges that the schedular 
criteria by which intervertebral disc syndrome is rated 
changed during the pendency of the veteran's appeal.  See 
67 Fed. Reg. 54345-54349 (August 22, 2002) (effective 
September 23, 2002) to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Therefore, adjudication of an 
increased rating claim for the service-connected status post 
discectomy at L4-L5 and decompression of L4-L5 and L5-S1 must 
also include consideration of both the old and the new 
criteria.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Id.  

According to the criteria in effect prior to September 23, 
2002, evidence of moderate intervertebral disc syndrome 
manifested by recurring attacks warranted a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Further, evidence of severe intervertebral disc 
syndrome with recurring attacks and intermittent relief 
warranted the assignment of a 40 percent disability 
evaluation.  Id.  Evidence of pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the disease disc with little 
intermittent relief was necessary for the assignment of a 
60 percent disability evaluation.  Id.  An evaluation greater 
than 60 percent was not assignable under this Diagnostic 
Code.  Id.  

According to the new schedular requirements, which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based upon 
either the total duration of incapacitating episodes over the 
past 12 months or a combination under § 4.25 of separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.  

Specifically, evidence of incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past twelve months warrants the assignment of a 
40 percent disability rating.  Id.  Evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months warrants the 
assignment of a 60 percent disability rating.  Id.  

For purposes of evaluations under 5293, an incapacitating 
episodes is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Note 1 following Diagnostic 
Code 5293, effective September 23, 2002.  

With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  38 C.F.R. 
§ 4.71a, Note 2 following Diagnostic Code 5293, effective 
September 23, 2002.  

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is evaluated on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Note 3 following Diagnostic Code 5293, effective 
September 23, 2002.  

Further, the Board notes that, although regulations recognize 
that a part which becomes painful on use must be regarded as 
seriously disabled, see 38 C.F.R. §§ 4.40 and 4.45, these 
provisions are qualified by specific rating criteria 
applicable to the case at hand.  To the extent that the 
recurring attacks, or incapacitating episodes, of 
intervertebral disc syndrome include limitation of motion of 
the lumbar spine, the provisions of Diagnostic Code 5293 
contemplate limitation of motion of the lumbar spine.  
Application of the precepts enunciated in DeLuca v. Brown, 
8 Vet. App. 202 (1995) require that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2002).  

Throughout the current appeal, the veteran has asserted that 
his service-connected status post discectomy at L4-L5 and 
decompression of L4-L5 and L5-S1 is more severe than the 
current 20 percent evaluation indicates.  In particular, he 
cites chronic low back pain radiating down both legs, muscle 
spasm, sciatica, as well as numbness in his left big toe.  He 
maintains that the severity of this symptomatology 
necessitates the need for the assignment of a higher rating 
for his service-connected low back disability.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected low back 
disability must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

The evidence of record indicates that the veteran's 
service-connected status post discectomy at L4-L5 and 
decompression of L4-L5 and L5-S1 is manifested by complaints 
of chronic low back pain radiating down both legs, muscle 
spasm, sciatica, as well as numbness in his left big toe, 
with objective evaluation findings of stable mild 
degenerative narrowing at L4-L5, central eccentric left L4-L5 
disc herniation with a large one-by-two centimeter left 
lateral recess disc fragment indenting the thecal sac, 
tenderness in the left lumbosacral area to digital pressure, 
forward flexion to 30 degrees, backward extension to 
5 degrees, sideward bending to 6 degrees bilaterally, a 
little decreased sensation to touch on the dorsum of the left 
big toe, a depressed left Achilles reflex (as compared to the 
right which is 2+), straight leg raising which was positive 
at 30 degrees on the left and at 50 degrees on the right with 
some pain on the left, and persistent symptoms compatible 
with sciatic neuropathy, characteristic pain, demonstrable 
muscle spasm, and an absent ankle jerk on the right (which is 
illustrated by the S1 pathology, positive straight leg 
raising on the left, and positive cross straight leg raising.   

The Board acknowledges this specific low back pathology shown 
at the most recent VA examination [which has been found to 
include tenderness in the left lumbosacral area to digital 
pressure, forward flexion to 30 degrees, backward extension 
to 5 degrees, sideward bending to 6 degrees bilaterally, a 
little decreased sensation to touch on the dorsum of the left 
big toe, a depressed left Achilles reflex (as compared to the 
right which is 2+), straight leg raising which was positive 
at 30 degrees on the left and at 50 degrees on the right with 
some pain on the left, and persistent symptoms compatible 
with sciatic neuropathy, characteristic pain, demonstrable 
muscle spasm, and an absent ankle jerk on the right (which is 
illustrated by the S1 pathology, positive straight leg 
raising on the left, and positive cross straight leg 
raising)].  Significantly, at the most recent VA examination 
of the veteran's spine, which was conducted in September 
2002, the examiner concluded after reviewing the veteran's 
records and examining him that all of the veteran's back 
pathology found on examination is related to his 
service-connected lumbar spine disorder.  

Specifically, the recent VA examination findings of 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, and an absent 
ankle jerk on the right support an award of 60 percent for 
the veteran's service-connected status post discectomy at 
L4-L5 and decompression of L4-L5 and L5-S1, under the 
pertinent regulatory requirements in effect prior to 
September 23, 2002.  See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  However, a rating greater than 60 percent 
for the veteran's service-connected low back disorder cannot 
be awarded under this older regulatory criteria.  Id.  

Furthermore, a disability evaluation greater than the 
60 percent rating awarded by this decision is not warranted 
under the "new" version of Diagnostic Code 5293, which 
became effective on September 23, 2002.  As the Board has 
discussed in this decision, the new schedular criteria for 
evaluation of intervertebral disc syndrome allows for the 
rating to be based upon either the total duration of 
incapacitating episodes over the past 12 months or a 
combination, under Section 4.25, of separate evaluations of 
the chronic orthopedic and neurologic manifestations, 
whichever results in the higher evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, effective September 23, 2002.  

In this regard, the Board notes that the highest rating 
allowable under the "new" schedular criteria for Diagnostic 
Code 5293 based upon evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months is a 60 percent disability evaluation.  Id.  
Although the "new" schedular criteria for Diagnostic 
Code 5293 also allows for the combination of ratings of the 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher evaluation, this alternative 
method for rating the veteran's service-connected low back 
disability does not result in an evaluation greater than the 
60 percent rating granted by this decision.  

Specifically, the recent pertinent medical evidence reflects 
the following symptomatology associated with the veteran's 
service-connected low back disability:  no atrophy of back 
muscles or lower extremities, no loss of muscle bulk, no 
fasciculations, symmetric (at 2+) knee jerks, and the ability 
to stand on heels and toes.  Further, the veteran's 
service-connected low back disability has required little 
outpatient therapy, no inpatient medical care, and no 
medication.  Thus, a rating greater than the 60 percent 
assigned by this decision based upon a combination of ratings 
of the chronic orthopedic and neurologic manifestations under 
the relevant Diagnostic Codes cannot be granted.  See, 
38 C.F.R. § 4.124a, Diagnostic Codes 8520-8530, 8540, 
8620-8630, 8720-8730 (2002) (which provides the rating 
criteria for the relevant neuorological impairment) and 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, and 
5292 (2002) (which provides the evaluation requirements for 
impairment resulting from a fractured vertebra, complete bony 
fixation (ankylosis) of the spine, ankylosis of the lumbar 
spine, and limitation of motion of the lumbar spine).  
Consequently, a disability rating greater than the evaluation 
of 40 percent awarded by this decision cannot be granted 
based on the "new" schedular criteria effective since 
September 23, 2002.  

Moreover, the Board acknowledges the veteran's complaints of 
chronic low back pain which is worsened by coughing and 
sneezing, prolonged sitting, and lifting.  Furthermore, the 
veteran has noted that he has "given up" skiing, running, 
and weight lifting.  On recent examination, the examiner 
explained that the veteran's back exhibits weakened movement, 
is quite limited in terms of flexibility (including forward 
flexion of approximately 30 degrees), makes sitting 
difficult, and shows excessive fatigability.  

Significantly, however, the veteran has denied any weakness 
in his legs and has reported that he continues to work, that 
he relies on co-workers only to transfer patients, and that 
he has lost only about five days of work in the last six 
months, and that he remains able to bike and swim.  Further, 
on recent examination, the examiner concluded that the 
veteran's back showed no incoordination and that the veteran 
continues "to function at a high level."  Moreover, the 
recent pertinent medical evidence of record also illustrates 
that the veteran has no atrophy of his back muscles or lower 
extremities as well as no loss of muscle bulk.  Thus, the 
Board concludes that the 60 percent rating assigned for the 
veteran's service-connected low back disability by this 
decision contemplates any functional impairment, pain, and 
weakness experienced by the veteran as a result of this 
service-connected disorder.  In other words, this 60 percent 
evaluation reflects the extent of pain and the related 
functional impairment that the veteran experiences as a 
consequence of use of his low back.  See DeLuca, 8 Vet. App. 
at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  
Moreover, the evidence does not show that the veteran's 
service-connected back disability has been more severe any 
time during the period of this initial evaluation.  
Fenderson, 12 Vet. App. 119.

Consequently, a rating greater than the 60 percent evaluation 
for the veteran's service-connected status post discectomy at 
L4-L5 and decompression of L4-L5 and L5-S1 awarded by this 
decision is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  The preponderance of the evidence is 
against an award of a disability evaluation greater than 
60 percent for this service-connected disorder.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has considered the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) with 
regard to the veteran's increased rating claim but has found 
that it does not meet the criteria for submission to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  In this regard, the Board notes that 
the schedular evaluation in this case is not inadequate.  In 
particular, a schedular rating greater than the 60 percent 
rating awarded by this decision is provided for the veteran's 
service-connected low back disability under the new schedular 
criteria for Diagnostic Code 5293.  However, the medical 
evidence supporting a rating greater than 60 percent is not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability as manifested by related factors 
such as marked interference with employment or frequent 
hospitalizations.  Specifically, it is not shown by the 
evidence of record that the veteran has required any recent 
hospitalization for this service-connected disability.  Also, 
the overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to this service-connected 
disorder.  The veteran has continued to work, and the most 
recent VA examiner concluded that the veteran continues "to 
function at a high level."  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for his 
service-connected post-operative status post discectomy at 
L4-L5 and decompression of L4-L5 and L5-S1 to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for consideration of the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(1).  This disability is 
appropriately rated under the schedular criteria.




ORDER

A 60 percent disability evaluation for the service-connected 
status post discectomy at L4-L5 and decompression of L4-L5 
and L5-S1 is granted, subject to the provisions governing the 
payment of monetary benefits.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

